Case 3:19-cv-02101-RDM-PT Document 8 Filed 11/17/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BRYANT JOHNSON, > Civil No, 3:19-CV-2101
Petitioner, . (Judge Mariani)
V.

KEVIN RANSOM, SUPERINTENDENT, ef
al.,

Respondents.

J; ORDER
‘ } Y
AND NOW, this _/ / day of November, 2020, upon consideration of the petition for
writ of habeas corpus (Doc. 1), and in accordance with the Court's Memorandum of the
same date, IT IS ORDERED THAT:
1. The petition for writ of habeas corpus (Doc. 1) filed pursuant to
28 U.S.C. § 2254 is DISMISSED without prejudice to any
right Petitioner may have to assert his retaliation and conditions
of confinement claims in a properly filed civil rights action.
2. Petitioner's motion to amend (Doc. 4) is DENIED.
3. Acertificate of appealability is DENIED.
4, The Clerk of Court is directed to CLOSE this case:

ey, /

Robert D. Mariani
United States District Court Judge

 

 

Dated: November / / , 2020
